Fourth Court of Appeals
                                San Antonio, Texas
                                     October 23, 2019

                                   No. 04-19-00589-CV

                        IN THE INTEREST OF M.T., A CHILD


               From the 365th Judicial District Court, Maverick County, Texas
                          Trial Court No. 17-09-34741-MCVAJA
                     Honorable Amado J. Abascal, III, Judge Presiding


                                      ORDER
    The court reporter’s request for an extension of time to file the reporter’s record is
GRANTED. The reporter’s record is due on or before October 29, 2019.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2019.



                                                 ___________________________________
                                                 Luz Estrada,
                                                 Chief Deputy Clerk